Citation Nr: 0021444	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a cervical spine 
disability.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel








INTRODUCTION

The veteran served on active military duty from March 1986 to 
November 1994.  According to her DD Form 214, Certificate Of 
Release Or Discharge From Active Duty (DD 214), she had 
Southwest Asia service from December 1990 to April 1991 and 
was awarded the Southwest Asia Service Medal as well as the 
Kuwait Liberation Medal.  

This matter comes before the Board of Veterans Appeals 
(BOARD) on appeal from an August 1996 rating action by the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana. 


FINDINGS OF FACT

1.  The veteran has offered no competent medical evidence 
that she currently has a low back disability or any joint 
manifestations.  

2.  A right knee disability is causally related to the 
veteran's active military duty.  

3.  A cervical spine disability, diagnosed as right cervical 
radiculopathy and left C5-6 disc herniation, is causally 
related to the veteran's active military duty.  

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  A right knee disability was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991), 38 C.F.R. § 3.303.  

3.  A cervical spine disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991), 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1998, the Board remanded the veteran's service 
connection claims to the RO for further evidentiary 
development, including VA examinations by an orthopedist and 
a neurologist.  A review of the claims folder indicates that 
the veteran underwent a VA brain and spinal cord examination 
in August 1998 as well as an orthopedic evaluation in the 
same month.  However, when the RO determined that these 
examinations did not address all of the questions set forth 
in the Board's May 1998 remand, the agency attempted to 
re-schedule the veteran for additional evaluations.  The 
veteran, however, failed to report for the several 
examinations subsequently scheduled.  She has not furnished 
any reasons as to why she failed to report.

In this regard, the Board notes that VA regulations 
specifically provide that, in cases where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such an examination or 
reexamination, and the examination was scheduled in 
conjunction with a claim scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (1999).  In the 
present case, therefore, the Board will proceed to adjudicate 
the service connection claims on appeal based on the evidence 
of record.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for chronic, undiagnosed illnesses 
arising from service in Southwest Asia during the Persian 
Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (1999).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity as well as sufficient observation 
to establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1999).  

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet.App. 379, 384 (1995); Grottveit, supra.  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra and 
Caluza, supra.  See also Heuer, supra; Grottveit, supra; and 
Savage v. Gober, 10 Vet.App. 488, 497 (1997).  

Additionally, a well-grounded claim for compensation under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, based upon service 
in Southwest Asia during the Persian Gulf War, generally 
requires the submission of some evidence of:  (1)  active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2)  the 
manifestation of one or more signs or symptoms of an 
undiagnosed illness; (3)  objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4)  a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in the development of facts pertinent to the claim, and the 
claim must fail.  See Epps, supra.

Low Back

Throughout the current appeal, the veteran has asserted that, 
in March or April 1990 while stationed in Germany, she tore 
the muscles in her right lower back when she was loading 
wood.  She has also described injury to her low back when, 
while still stationed in Germany, she lifted a sofa.  
Additionally, she has contended that, ever since the initial 
injury, her lower back pops unexpectedly, which causes severe 
pain lasting from three to seven days, and that she also 
experiences stiffness in her low back as well as pain after 
prolonged walking or driving or when she attempts to carry 
anything.  

Service medical records indicate that, in August 1988, the 
veteran was seen at the dispensary for low back pain after 
lifting a sofa and, a couple of days later, when she twisted 
her back doing maintenance work.  A right sacroiliac sprain 
was assessed.  In June 1990, the veteran was treated for 
mechanical low back pain.  At time, she reported that, while 
lifting logs that afternoon, she felt a "pop" in her back, 
experienced pain in her low lumbar region which radiated down 
her left leg, and had difficulty walking.  At a January 1992 
treatment session for respiratory complaints, the veteran 
also complained of low back pain.  The impression was 
abdominal wall tenderness/muscle strain.  In September 1993, 
the veteran complained of pain on the right side of her low 
back.  At that time, she reported that, when stationed in 
Germany in 1990, she had torn the muscles in the right side 
of her back.  Musculoskeletal low back pain was assessed.  In 
November 1993 she reported pain on the right side of the low 
back with radiation into the hips.

At the separation examination conducted in October 1994.  
This evaluation demonstrated that the veteran's spine was 
clinically normal.  

In July 1996, the veteran underwent a VA spine examination at 
which time she complained of occasional low back pain.  
Physical examination demonstrated no postural abnormalities, 
no fixed deformity, normal lordotic curvature, no evidence of 
pain on motion, and no evidence of neurological involvement.  
The veteran was found to have the following ranges of 
motion:  forward flexion to 95 degrees, backward extension to 
35 degrees, left lateral flexion to 40 degrees, right lateral 
flexion to 40 degrees, rotation to the left to 35 degrees, 
and rotation to the right to 35 degrees.  Based on these 
results, the examiner concluded that the veteran has a fully 
functional lumbosacral spine without neuropathy.  

In August 1998, the veteran underwent a VA examination at 
which time she reported having a history of lower back 
problems.  She explained that she pulled her lower back 
muscles while doing exercises when she was stationed in 
Germany.  She stated that, although she has experienced lower 
back pain in the past, she has not had lower back pain since 
1997.  She also denied having any radicular pain to her lower 
extremities.  She reported that her main problem was her 
neck.

The neurological evaluation demonstrated normal muscle mass, 
strength, and tone; deep tendon reflexes which are bilateral, 
symmetrical, and normal; bilateral flexor plantar response; 
no dysmetria on heel-to-shin test; gait and station which are 
within normal limits; and no bladder or bowel functional 
impairment.  The diagnosis was episodes of lower back pain in 
the past, which probably was a lumbar strain. 

An orthopedic examination was conducted for VA purposes in 
August 1998. No reference was made to the low back.  In an 
addendum dated in September 1998, this physician explained 
that, during the evaluation, the veteran had failed to give a 
history of problems with her lumbosacral spine.  
Consequently, the physician did not examine the veteran's 
lumbosacral spine.  

To summarize, the veteran is competent to describe symptoms 
associated with her low back disability or injuries to her 
back.  However, where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions 
of medical causation, or substantiating a current diagnosis, 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded. See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  

In this regard, the service medical records show that 
treatment for low back complaints during 1988 and 19990 
following lifting episodes.  The diagnoses were a right 
sacroiliac sprain and mechanical low back pain.

However, the October 1994 separation examination showed no 
abnormality of the spine.  Furthermore, although the 
veteran's complained of occasional low back pain at the July 
1996 VA examination, the examiner concluded that the veteran 
has a fully functional lumbosacral spine without neuropathy.  
Additionally, at the August 1998 examination, the veteran 
stated that, although she had experienced lower back pain in 
the past, she has not had lower back pain since 1997.  She 
also denied having any radicular pain to her lower 
extremities.  Following this neurological evaluation, which 
was essentially negative with regard to the veteran's low 
back, the examiner concluded that the veteran's episodes of 
lower back pain in the past probably represented lumbar 
strain.  Significantly, There is no clinical evidence of a 
current low back disorder.  The Board notes that the veteran 
is not contending that she has low back pain due to an 
undiagnosed illness relative to service in the Persian Gulf 
and as previously stated she currently is not experiencing 
low back symptoms

Accordingly, the Board finds that the veteran's claim for 
service connection for a low back disability is not well 
grounded on the basis that the veteran has not submitted 
competent medical evidence of a current low back disability.  

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no 
additional duty on the part of VA under 38 U.S.C.A. § 5103(a) 
(West 1991) to notify the veteran of evidence required 
completing his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997). 

Right Knee

Initially, the Board notes that the veteran's claim for 
service connection for a right knee disability is well 
grounded.  In other words, the Board concludes that the 
veteran has presented a plausible claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed to the extent 
possible.  There is no indication of any outstanding 
pertinent records that could be obtained.  The record is 
complete.  

As sufficient data exist to address the merits of this 
service connection claim, the Board concludes that the VA has 
adequately fulfilled its statutory duty to assist the veteran 
in the development of her claim.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet.App. 78 (1990); Littke v. Derwinski, 1 Vet.App. 90 
(1990).  

Throughout the current appeal, the veteran has asserted that, 
while at a M-16 range during active military duty in 1993, 
she sustained an injury to her right knee.  Additionally, the 
veteran has contended that, due to the hyperextension of her 
right knee and the unpredictability of the twisting of this 
joint, she cannot carry any object of substantial weight.  

The service medical records show, the veteran sought 
treatment for complaints of right knee pain for the prior 
month in September 1993.  The impression was retropatellar 
pain syndrome.  She was seen later in September 1993.  She 
reported pain in the right knee for two months.  She 
explained that her right knee became more painful when she 
walked upstairs or when she ran.  A physical examination 
demonstrated tenderness over the veteran's right patellar 
tendon.  Right patellar tendonitis was assessed.   The 
October 1994 separation examination showed no evidence of a 
right knee abnormality.  

Post-service medical records indicate that, in July 1996, the 
veteran underwent a VA joints examination, at which time she 
reported that, while stationed in Fort Hood, Texas in 1993, 
she inadvertently stepped in a hole and injured her right 
knee.  She denied receiving treatment for her right knee.  
She complained of recurrent pain and instability in this 
joint.  

An examination of the veteran's right knee demonstrated 
second degree subluxation, quite marked lateral instability, 
loose motion, flexion of the joint to 140 degrees, and 
extension of the joint to zero degrees.  The examiner 
diagnosed a very unstable right knee with probable anterior 
cruciate ligament and medial collateral ligament looseness.  

At the August 1998 orthopedic examination conducted for VA 
purposes, the veteran reported that, during active duty in 
1993, she slipped in a trench and twisted her knee.  She 
complained of current pain in her right patella area as well 
as pain in this joint on climbing stairs.  She denied locking 
or giving way.  Physical examination demonstrated the ability 
to walk without a limp, full range of motion including 
flexion and extension, stability in anteroposterior and 
mediolateral planes, and a positive patella compression sign.  
The examining physician explained that the veteran's 
restrictions included no stooping, crawling, or climbing on a 
repetitive basis.  In a statement dated September 1998, the 
examining physician again noted the veteran's report of 
having slipped in a trench and twisting her knee and of 
having knee problems since that time.  The examining 
physician expressed his opinion that the veteran's knee 
disability was related to her service.  

To summarize, veteran's statements describing the 
circumstances surrounding the in-service injury to her right 
knee and the symptoms associated with her right knee 
disability constitute competent evidence and are consistent 
with the medical evidence of record.  

In this regard, the Board notes that the service medical 
records show treatment for right patellar tendonitis in 
September 1993.  Although the October 1994 separation 
examination showed no right knee disability, subsequent 
post-service medical VA examination s reflect a diagnosis of 
a very unstable right knee with probable anterior cruciate 
ligament and medial collateral ligament looseness.  
Furthermore, the examining physician who conducted the August 
1998 orthopedic examination expressed his opinion, following 
completion of the evaluation, that the veteran's knee 
disability was associated with her service.  As such, the 
Board concludes that the veteran's right knee disability is 
of service origin. 

Cervical Spine

Initially, the Board notes that the veteran's claim for 
service connection for a cervical disc disability is well 
grounded.  In other words, the Board concludes that the 
veteran has presented a plausible claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed to the extent 
possible.  There is no indication of any outstanding 
pertinent records that could be obtained.  The record is 
complete.  As sufficient data exist to address the merits of 
this service connection claim, the Board concludes that the 
VA has adequately fulfilled its statutory duty to assist the 
veteran in the development of her claim.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990); Littke v. Derwinski, 
1 Vet.App. 90 (1990).

Throughout the current appeal, the veteran has asserted that 
she injured discs in her neck during her active military duty 
and that, as a result of this injury, she now experiences 
numbness and pain in her arm.  She asserts that her symptoms 
began when she was stationed in Saudi Arabia.  The service 
medical records show that in August 1993 the veteran sought 
treatment for complaints of numbness and aching sensations in 
her arms for the prior three days.  She stated that it 
happened once before.  Physical examination of the veteran's 
neck and shoulders demonstrated full active range of motion, 
tenderness to palpation, and a normal neurological 
evaluation.  Muscle strain of the neck and shoulders with 
secondary compression nerve was assessed.  Radiculopathy was 
not suspected.  The October 1994 separation examination 
showed no abnormality of the cervical spine.  

A VA general medical examination conducted in July 1996 
showed that the neck was normal.  A private magnetic 
resonance imaging (MRI) completed on the veteran's cervical 
spine in April 1997 showed a dorsal disc bulge of the C4-5 
disc extending across the disc space as well as a left 
paracentral extrusion of the C5-6 disc into the spinal canal 
with a general protrusion of the disc across the disc space 
at this level.  A private neurosurgical was conducted in May 
1997demonstrated right cervical radiculopathy and left C5-6 
disc herniation based on MRI results.  At this evaluation, 
the veteran reported that she sustained an injury to her neck 
during her Desert Storm service in Saudi Arabia when she was 
driving a 5-ton truck, hit some unexpected rough terrain, and 
was thrown about inside the cab and that she has experienced 
posterior cervical pain since that time as well as subsequent 
pain radiating into her right shoulder and numbness in her 
right shoulder and right hand fingers.  

At a private examination conducted in July 1998, the veteran 
complained of a continued grinding sensation in her cervical 
spine and numbness affecting the ring and little finger of 
her right hand but denied radiating symptoms into her upper 
extremity.  The impression was right ulnar neuropathy.  

At the August 1998 VA examination, the veteran reported that 
her major problem is pain, decreased movement, and stiffness 
in her neck as well as upper extremity paresthesia.  The 
veteran explained that her neck pain began during her Army 
service in 1991 and that her right upper extremity 
paresthesia developed during her Saudi Arabia service in 
December 1990 or January 1991.  She had a recurrence in 
November 1994.  Following this neurological evaluation, the 
examiner diagnosed right cervical radiculopathy which was 
likely secondary to cervical disc disease which was likely 
service related.  

An August 1998 orthopedic examination conducted for VA 
purposes, the veteran reported that, when she was driving a 
vehicle while stationed in Saudi Arabia in 1991, she hit a 
sand ripple, which caused the vehicle to bounce and resulted 
in her hitting her head on the ceiling.  She also explained 
that, three days after this accident, she began to experience 
neck pain and numbness in her hands.  This lasted 
approximately three weeks and then went away.  The pain came 
back in the right hand.  She had no real neck pain until 
1994.  The examining physician confirmed that MRI showed a 
herniated disc at C5-6 and explained that the veteran's 
restrictions include no working above shoulder level and no 
lifting objects weighing greater than 25 pounds.  In a 
statement dated September 1998, this physician expressed his 
opinion that the veteran's neck disability is related to her 
service.  

To summarize, veteran's statements describing the 
circumstances surrounding the in-service injury to her neck 
and the symptoms associated with her cervical disc disability 
constitute competent evidence and are consistent with the 
medical evidence of record.  However, where the determinative 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).

In this regard, the Board notes that the service medical 
records confirm treatment for muscle strain of the neck and 
shoulders with secondary compression nerve in August 1993.  
Although the October 1994 separation examination showed no 
cervical disc disability, right cervical radiculopathy and 
left C5-6 disc herniation was diagnosed in April 1997, about 
2 and a half years following service.  The veteran has 
indicated that the neck complaints returned in 1994.  

Furthermore, the two VA examiners who conducted the August 
1998 examinations both expressed opinions that the veteran's 
cervical spine disability was related to service.  The 
evidence of record does not contradict these opinions.  The 
Board concludes that the veteran's cervical disc disability, 
is causally related to service.  Accordingly, it is the 
Board's judgment that service connection for a cervical disc 
disability is warranted.  


ORDER

The claim for service connection for a low back disability is 
denied.  

The claim for service connection for a right knee disability 
is granted.  

The claim for service connection for a cervical disc 
disability is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



